This is an application by Bill Smith for writ of habeas corpus to be admitted to bail. Petitioner alleges that he is unlawfully restrained of his liberty and imprisoned in the county jail of Creek county, Okla., by Abner Bruce, sheriff of said county; that petitioner is being held by virtue of a commitment of imprisonment issued by J.H.N. Cobb, justice of the peace of Sapulpa township, Creek county, Okla., upon a preliminary examination in the case of State of Oklahoma v. Bill Smith upon a criminal complaint and warrant of arrest charging petitioner with the crime of murder, alleged to have been committed in said county on the 18th day of March, 1923, by killing one S.T. Whipps; that a preliminary examination *Page 196 
of petitioner was held on April 27, 1923, before said justice of the peace, and petitioner was held to answer said charge to the district court of Creek county and remanded to the care and custody of the sheriff of Creek county without bail; that on the 9th day of July, 1923, petitioner applied to Hon. Fred A. Speakman, one of the judges of the district court of Creek county, for writ of habeas corpus to be admitted to bail on said charge, and that witnesses both for the state and petitioner were sworn and examined and their testimony taken and transcribed in said hearing, and that said testimony, together with the testimony taken at the preliminary examination, is attached to said application and made a part of said petition; that at the conclusion of the hearing of said writ of habeas corpus in the district court of Creek county bail was denied petitioner, and petitioner alleges that he is illegally deprived of his liberty in that he is not guilty of murder as charged, and that said crime is a bailable one, and that the proof of his guilt is not evident nor the presumption thereof great. Accompanying the petition is a stipulation by the Attorney General, the county attorney of Creek county, Okla., and the attorney for the petitioner, that the application be submitted and petitioner's right to bail be determined upon the testimony presented to the judge of the district court of Creek county without further notice to either party. The petitioner at the time of the killing claims to have been acting in his necessary self-defense. We deem it inadvisable to enter into an extended discussion of the evidence further than to say that, after considering the entire record, it is our opinion that an issue of manslaughter in the first degree is presented by the evidence. The court is of the opinion, therefore, that the petitioner should be admitted to bail in this case. Bail is therefore fixed in this case in the sum of $20,000 for the appearance of the said Bill Smith to answer charge in the district court of Creek county, conditioned *Page 197 
as provided by law; said bond to be approved by the court clerk of Creek county, Okla., and upon approval of said bond the said defendant (petitioner) to be discharged from custody by the sheriff of said county.